DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/287,164, filed on 05/26/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021, 06/25/2021, 06/25/2021, 09/01/2021, 01/10/2022, 03/38/2022, 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed 010/19/2021 are deemed acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the display device" in l. 8.  There is insufficient antecedent basis for this limitation in the claim. To further prosecution this is understood as a device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Greenfield (US 2008/0256494 A1).

Regarding Claim 4, Greenfield teaches an apparatus having a gesture sensor, wherein the apparatus is a water supply comprising:
	a tap body comprising a water outlet to supply a flow (6; Fig. 1); 
	a control valve configured on the tap body to control the flow (4; Fig. 1); 
	a gesture sensor comprising:
		an image sensing unit (Fig. 1; 1) to capture at least a gesture image performed by the user ([0035] “A Wave up would start the flow of water”); and
		a processing unit electrically connected to the image sensing unit (Fig. 1; 2) (0021 “a digital image processor 2 connected to a video camera 1”), wherein the processing unit sends at least a control command to the control valve according to the gesture image ([0021] ll. “sends appropriate control command signals to a connected fixture, device or appliance controller 3. In this example the device is a temperature and flow controller for a shower 6”), the control command comprising a decrement command or an increment command, the control valve decreasing the discharge of the flow according to the decrement command ([0035] “A wave down of the hand could stop the flow of water”), and the control valve increasing the discharge of the flow according to the increment command ([0035] “Moving to right could increase flow while moving to the left would decrease flow”).	

Regarding Claim 5, Greenfield teaches the apparatus having the gesture sensor of claim 4.
	Greenfield further teaches wherein the movement of the gesture image comprises making the fist, opening the palm, waving the hand ([0035] ll.3-5), turning the palm in the clockwise direction or turning the palm in the counterclockwise direction ([0018] ll. 9-10).

Regarding Claim 6, Greenfield teaches the apparatus having the gesture sensor of claim 4.
	Greenfield further teaches wherein the gesture sensor further comprises a light source ([0023] ll. 1-2 infrared LED’s), the light source utilized to emit a light to the user and electrically connected to the processing unit ([0023] ll. 1-2 The LED’s being adjacent to the camera which is connected to the processing unit are understood to be connected to the same electronic circuitry), the image sensing unit adjacent to the light source ([0023] ll. 1-2 surrounded by the light source is understood as being adjacent to the light source), and the gesture image formed by the reflection of the light ([0024] ll. 4-10 teaches the camera forming the image by the reflection of the infrared light output by the light source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US 2008/0256494 A1), in view of Lang et al. (US 2009/0288712 A1), hereinafter Lang.

Regarding Claim 1, Greenfield teaches an apparatus having a gesture sensor, wherein the apparatus is a water supply comprising:
	a body comprising a water outlet to supply a flow (6; Fig. 1); 
	a control valve configured on the body to control the flow (4; Fig. 1); 
	a gesture sensor comprising:
		an image sensing unit (Fig. 1; 1) to capture at least a gesture image performed by the user ([0035] “A Wave up would start the flow of water”)  and capture a shutdown gesture image performed by the user ([0035] “A wave down of the hand could stop the flow of water”), and the processing unit shuts off a device ([0036] “Sweeping down with ones hand would extinguish all the lamps in the system”) and the control valve according to the shutdown gesture image ([0035] “A wave down of the hand could stop the flow of water”); and
	a processing unit electrically connected to the image sensing unit (Fig. 1; 2) (0021 “a digital image processor 2 connected to a video camera 1”), wherein the processing unit sends at least a control command to the control valve according to the gesture image ([0021] ll. “sends appropriate control command signals to a connected fixture, device or appliance controller 3. In this example the device is a temperature and flow controller for a shower 6”).

	Greenfield does not teach the control command comprising a first-discharge command or a second-discharge command, the control valve controlling the discharge of the flow as the first-discharge or the second-discharge according to the first-discharge command or the second-discharge command, wherein the first discharge is larger than the second discharge.

	Lang teaches the control command comprising a first-discharge command (Fig. 2; 9 – first action signal) or a second-discharge command (Fig. 2; 9’ – second action signal), the control valve controlling the discharge of the flow as the first-discharge ([0038] ll. 1-4 a first flow rate) or the second-discharge ([0041] ll. 9-12 a second flow rate) according to the first-discharge command ([0038] ll. 1-4 first flow rate from a first signal) or the second-discharge command ([0041] ll. 9-12 a second flow rate from a second signal), wherein the first discharge is larger than the second discharge ([0045] ll. 4-7 there are two flow rates of different values, wherein one discharge of the flow is larger than the other. As there is no evident criticality to which flow rate is a first discharge and which flow rate is a second discharge it is understood that the first-discharge is the smaller of the two).

	Greenfield and Lang are analogous art because both are directed to the same field of endeavor or problem-solving area of touchless valve control.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenfield to incorporate the first and second discharge rates of Lang. One of ordinary skill in the art would have been motivated to incorporate the teachings of Lang to allow a high control and comfort of the water supply (Lang [0014]).

Regarding Claim 2, Greenfield in view of Lang teaches the apparatus having the gesture sensor of claim 1.
	Greenfield further teaches wherein the movement of the gesture image comprises making the fist, opening the palm, waving the hand ([0035] ll.3-5), turning the palm in the clockwise direction or turning the palm in the counterclockwise direction ([0018] ll. 9-10).

Regarding Claim 3, Greenfield in view of Lang teaches the apparatus having the gesture sensor of claim 1.
	Greenfield further teaches wherein the control command comprises a water supply command or a water outage command, the control valve starting up the water outlet according to the water supply command, so as to supply the flow ([0055] ll. 9-13 displays action signal 9. As shown regarding claim 1, the first action signal 9 starts the flow of water which is understood as opening the valve), and the control valve shutting off the water outlet according to the water outage command, so as to stop the flow ([0035] ll. 3-5 Wave down stops the flow of water is understood as shutdown of the valve).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668